DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is a NOTICE OF ALLOWANCE in response to the application filed 21 April 2022. 
The applicant's claim for benefit as a  CON of 13/283,401 (filed 10/27/2011 ; US 10592943) which is a CON of 13/112,955 (05/20/2011 ABN)  which has PRO of US 61/347,066  (filed 05/21/2010).
 Examiner withdraws the previous double patenting rejection (under 35 USC 103) in view of the filing of a Terminal Disclaimer filed 21 April 2022 and accepted by the Office 22 April 2022. 
Claims 1-14 are currently pending and have been examined.



Reasons for Allowance


The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of record US 5694552, Aharoni hereinafter referred to as  Aharoni  (generally discloses a trade acceptance draft which discloses a specific amount payable on a future date and drawn from a specific account) in view of US 2006/0080111 A1, Homeier-Beals hereinafter referred to as Homeier-Beals (generally discloses a transaction system including an electronic negotiable instrument including an encryption feature) further in view of  US 2003/0225708 Al Park et al.  hereinafter referred to as Park (generally discloses printing and presenting checks/negotiable instruments including applying a hash function to data) and US 2001/0016838  Landrock hereinafter referred to as Landrock  (generally discloses electronic negotiable documents with a public-secret key pair for signing and verifying and a unique document carrier identifier)
Even though the prior art of record discloses the general concepts cited above, the prior art of record fails to teach an electronic negotiable instruments system with a backup/secondary database. The specific claim language that the prior art of record fails to teach is:
applying a function to data of the first electronic record that produces output data that varies with variations in the first electronic record data, and 
storing the output data separately from the first electronic record in memory,
wherein each said performance, being for a respective said payment obligation, respective said supplier, respective said buyer, and respective said first financial institution comprises a respective set of steps of receiving information, presenting the payment obligation. receiving an offer to sell, presenting the offer, receiving an acceptance, creating a negotiable instrument as a respective said first electronic record, storing an electronic indorsement in the first electronic record, applying a function, and storing the output data separately, and 
wherein each said identifier is unique among said identifiers stored in a plurality of said first electronic records created by the multiple performances of the creating step, 
wherein the method also comprises the step of creating a plurality of second electronic records, wherein each second electronic record replicates the supplier identification, financial institution identification, payable date, payment value, electronic signature, and identifier of a respective said first electronic record of the plurality of first electronic records; and 
controlling access by the parties to the pluralities of first electronic records and second electronic records so that said access is to one but not both of the plurality of first electronic records and the plurality of second electronic records.

For these reasons, independent Claims 1 and 14 are deemed to be allowable over the prior art of record, and claims 2-13 are allowed by virtue of their dependency on an allowed claim. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for allowance.
Conclusion
Additional prior art made of record and not relied upon which is considered tangentially pertinent to applicant's disclosure is listed on the enclosed PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA PUTTAIA H whose telephone number is (571)270-1352.  The examiner can normally be reached on M-F 9 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHA PUTTAIA H/Primary Examiner, Art Unit 3691